PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Salmon et al.
Application No. 16/442,271
Filed: 14 Jun 2019
For: PRESENTING INSULIN THERAPY INSIGHTS THAT INCLUDE PRE-GENERATED CONTENT AT AN ELECTRONIC DEVICE AND RELATED SYSTEMS, AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR l.l82, filed 31 December 2020, and 28 January 2021, to change the order of the names of the inventors.

The petition is GRANTED.

Office records have been corrected to reflect the change in the order of the inventors.  A corrected Filing Receipt, which sets forth the desired order of the inventors has been mailed previously on 11 February 2021. 

This application will be referred to Technology Center A.U. 3626 for further processing.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-6735.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET